Exhibit 10.2(a)
QAD INC. 2006 STOCK INCENTIVE PROGRAM
STOCK APPRECIATION RIGHTS AGREEMENT
This Stock Appreciation Rights Agreement is made and entered into by and between
QAD Inc. (the “Company”) and Employee Name as of the date of acceptance,
pursuant to the QAD Inc. 2006 Stock Incentive Program (the “Program”). The
Program Administrators administering the Program have selected the Grantee to
receive the following grant of stock appreciation rights (“SAR”). This SAR
entitles the Grantee to receive a payment in shares of the common stock of QAD
Inc. (the “Common Stock”) that reflects the appreciation over the Grant Price,
as specified in Section 1 hereof, for the number of shares of the Common Stock
for which this SAR was granted, as specified in Section 1 hereof, (the “Grant
Shares”), on the terms and conditions of the Program and as set forth below,
which Grantee accepts and to which the Grantee agrees:
1. SAR Granted:

         
Number of Shares Subject to SAR
       
 
     
Grant Date
       
 
     
Grant Price per Share (U.S. dollars)
       
 
     
Expiration Date
       
 
     

2. This SAR may be exercised in whole or in part until fully exercised. The
payment due to Grantee upon exercise shall be equal to a number shares of Common
Stock of the Company with an aggregate fair market value on the exercise date
equal to (i) the difference between the fair market value of the Common Stock on
the date of exercise and the Grant Price, multiplied by (ii) the number of Grant
Shares being exercised. The payment shall be made in the form of shares of the
Common Stock (the “Payment Shares”), rounded up to the nearest whole number,
subject to applicable income and employment tax withholding. Except as herein
otherwise stated, the SAR, to the extent not theretofore exercised, shall
terminate on the day immediately preceding the eighth (8th) anniversary of the
Grant Date, except that the SAR may expire earlier as provided elsewhere in this
Agreement and/or in the Program. The number of shares subject to the SAR granted
hereunder shall be adjusted as provided in the Program.
3. This SAR shall be exercisable in all respects in accordance with the terms of
the Program, which are incorporated herein by this reference. Grantee
acknowledges having received and read a copy of the Program.
4. Shares of Common Stock shall not be issued with respect to any SAR granted
under the Program, unless the exercise of that SAR and the issuance and delivery
of the shares pursuant thereto shall comply with all applicable provisions of
federal, state, local and foreign laws.
5. Grantee shall have the right to exercise the SAR in accordance with the
following schedule:

  (a)  
The SAR may not be exercised in whole or in part at any time prior to the first
anniversary of the Grant Date.

  (b)  
Grantee may exercise the SAR as to one-fourth of the Grant Shares on the first
anniversary of the Grant Date and an additional one-fourth at each of the
subsequent three anniversaries thereof.

  (c)  
The right to exercise the SAR shall be cumulative. Grantee may exercise all, or
from time to time any part, of the maximum number of Grant Shares which are
exercisable under this SAR, but in no case may Grantee exercise the SAR with
regard to a fraction of a Grant Share, or for any Grant Share for which the SAR
is not exercisable.

6. Withholding Taxes. All SARs are subject to the condition that if at any time
the Company shall determine, in its discretion, that the satisfaction of
withholding tax or other withholding liabilities under any federal, state, local
or foreign laws is necessary or desirable as a condition of, or in connection
with, the grant, vesting or exercise of a SAR or the delivery or purchase of
shares pursuant thereto, then such action shall not be effective unless such
withholding shall have been effected or obtained in a manner acceptable to the
Company. Such withholding liabilities shall be satisfied by reducing the number
of shares that would otherwise be payable to Grantee on exercise of a SAR by an
amount equal in value to the withholding liability, unless at the Company’s sole
and complete discretion, the Company determines to require or accept cash from
Grantee.
7. Termination of Employment other than by Death or Disability. If the Grantee
ceases to be an employee of the Company or any subsidiary (used herein as
defined in the Program) (an “Employee”) for any reason other than his or her
death or disability, the SAR may be exercised, to the extent it had vested at
the time of cessation of employment and subject to the Program, at any time
within sixty (60) days after his or her termination of employment, but not
beyond the otherwise applicable term of the SAR.

 

 



--------------------------------------------------------------------------------



 



For purposes of this Section 7, the employment relationship shall be treated as
continuing intact while the Grantee is an active employee of the Company or any
subsidiary, or other bona fide leave of absence to be determined in the sole
discretion of the Program Administrators.
8. Disability of Grantee. If the Grantee ceases to be an Employee due to
becoming totally and permanently disabled within the meaning of Section 22(e)(3)
of the Code, as determined by the Program Administrators in their sole
discretion, the SAR may be exercised, to the extent it had vested at the time of
cessation of employment and subject to the Program, at any time within one year
after the Grantee’s termination of employment, but not beyond the otherwise
applicable term of the SAR.
9. Death of Grantee. If the Grantee dies while an Employee, or after ceasing to
be an Employee but during the period while he or she could have exercised the
SAR, the SAR may be exercised, to the extent it had vested at the time of death
and subject to the Program, at any time within one year after the Grantee’s
death, by the executors or administrators of his or her estate or by any person
or persons who acquire the SAR by will or the laws of descent and distribution,
but not beyond the otherwise applicable term of the SAR.
10. Rights as a Shareholder. The Grantee, or a transferee of the Grantee, shall
have no rights as a shareholder of the Company with respect to any Payment Share
for which his or her SAR is exercisable until the date of the issuance of such
Payment Share. No adjustment shall be made for dividends, ordinary or
extraordinary (whether in currency, securities, or other property),
distributions, or other rights for which the record date is prior to the date
such stock is issued, except as provided in the Program.
11. Modification, Extension, and Renewal of SAR. Within the limitations of the
Program, the Program Administrator may modify, extend or renew the SAR or accept
the cancellation of the SAR for the granting of a new SAR in substitution
therefor. Notwithstanding the preceding sentence, no modification of the SAR
shall, without the consent of the Grantee, alter or impair any rights or
obligations under the SAR.
12. Nontransferability. This SAR may not be sold, transferred, pledged,
assigned, encumbered or otherwise alienated or hypothecated otherwise than by
will or by the laws of descent and distribution.
13. Acknowledgements. Grantee acknowledges receipt of and understands and agrees
to the terms of this SAR Agreement and the Program. In addition to the above
terms, Grantee understands and agrees to the following:
(a) Grantee hereby acknowledges receipt of a copy of the Program and agrees to
be bound by all of the terms and provisions thereof, including the terms and
provisions adopted after the date of this Agreement but prior to the completion
of the vesting period. If and to the extent that any provision contained in this
Agreement is inconsistent with the Program, the Program shall govern.
(b) Grantee acknowledges that as of the date of this Agreement, the Agreement
and the Program set forth the entire understanding between Grantee and the
Company regarding the acquisition of shares of Common Stock underlying the SAR
and supersedes all prior oral and written agreements pertaining to the SAR.
(c) Grantee understands that the Company and its subsidiaries hold certain
personal information about Grantee, including but not limited to his or her
name, home address, telephone number, date of birth, social security number,
salary, nationality, job title and details of all SARs or other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding (“Personal Data”). Certain Personal Data may also constitute
sensitive personal data within the meaning of applicable law. Such data include
but are not limited to the information provided above and any changes thereto
and other appropriate personal and financial data about Grantee. Grantee hereby
gives explicit consent to the Company and any of its subsidiaries to process any
such Personal Data and/or sensitive personal data. Grantee also hereby gives
explicit consent to the Company to transfer any such Personal Data outside the
country in which Grantee is employed, including, but not limited to the United
States. The legal persons for whom such Personal Data are intended include, but
are not limited to the Company, its subsidiaries and its agents. Grantee has
been informed that he or she has the right to access and make corrections to his
or her personal data by applying to the Chief People Officer of the Company, or
such person’s designees.
(d) Grantee understands that the Company has reserved the right to amend or
terminate the Program at any time, and that the award of this SAR under the
Program at one time does not in any way obligate the Company or its subsidiaries
to grant additional SARs in any future year or in any given amount. Grantee
acknowledges and understands that Grantee’s participation in the Program is
voluntary and that this SAR and any future SARs under the Program are wholly
discretionary in nature, the value of which do not form part of any normal or
expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, other than to the extent required by local law.

 

2



--------------------------------------------------------------------------------



 



14. No Right to Continued Employment. Neither this SAR nor any terms contained
in this Agreement shall confer upon Grantee any expressed or implied right to be
retained in the service of the Company or any of its subsidiaries for any period
at all, nor restrict in any way the right of the Company or any such subsidiary,
which right is hereby expressly reserved, to terminate his or her employment at
any time with or without cause. Grantee acknowledges and agrees that any right
to receive delivery of shares of Common Stock is earned only by continuing as an
employee of the Company or its subsidiary at the will of Company or such
subsidiary, or satisfaction of any other applicable terms and conditions
contained in this Agreement and the Program, and not through the act of being
hired, being granted this SAR or acquiring shares of Common Stock hereunder.
15. Compliance with Laws, Regulations and Program Rules. The award of this SAR
to Grantee and the obligation of the Company to deliver shares of Common Stock
hereunder and the sale or the disposition of the Payment Shares received
pursuant to the exercise of such SAR shall be subject to (a) all applicable
federal, state, local and foreign laws, rules and regulations, and (b) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Company shall, in its sole
discretion, determine to be necessary or applicable. Moreover, shares of Common
Stock shall not be delivered hereunder if such delivery would be contrary to
applicable law or the rules of any stock exchange. Exercise of the SAR shall be
conditioned on the Grantee’s compliance with procedures established from time to
time by the Program Administrators for exercise, including but not limited to
submission of such forms and documents as the Program Administrators may
require.
16. Definitions. All capitalized terms that are used in this Agreement that are
not defined herein have the meanings defined in the Program. In the event of a
conflict between the terms of the Program and the terms of this Agreement, the
terms of the Program shall prevail.
17. Notices. Any notice or other communication required or permitted hereunder
shall, if to the Company, be in accordance with the Program, and, if to Grantee,
be in writing and delivered in person or by registered or certified mail or
overnight courier, postage prepaid, addressed to Grantee at his or her last
known address as set forth in the Company’s records.
18. Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.
19. This Agreement and this SAR shall be governed by the laws of the State of
Delaware, and any dispute arising out of or in connection with the same shall be
submitted to binding arbitration in Santa Barbara, California before a single
arbitrator in accordance with the rules of arbitration of the American
Arbitration Association.
IN WITNESS WHEREOF, each of the parties hereto has executed this SAR Agreement,
in the case of the Company by its duly authorized officer, as of the date of
acceptance.

                      GRANTEE       QAD INC.    
 
                   
 
      By:                              
(Signature)
                   
 
          Its:        
 
(Name)
             
 
   
 
                   
 
(Date)
                   

 

3



--------------------------------------------------------------------------------



 



QAD INC. 2006 STOCK INCENTIVE PROGRAM
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement is made and entered into by and between QAD
Inc. (the “Company”) and Employee Name as of the date of acceptance, pursuant to
the QAD Inc. 2006 Stock Incentive Program (the “Program”). The Program
Administrators administering the Program have selected the Grantee to receive
the following grant of restricted stock units (“RSUs”). This grant of RSUs
entitles the Grantee to receive a payment in shares of the common stock of QAD
Inc. (the “Common Stock”) for the number of shares of the Common Stock for which
these RSUs were granted, as specified in Section 1 hereof, on the terms and
conditions of the Program, including the Vesting Period, and as set forth below,
which Grantee accepts and to which the Grantee agrees:
1. RSUs Granted:

     
Number of Shares Subject to RSUs
  Shares #
Grant Date
  Date

2. Vesting Period. The Vesting Period shall commence on the date of this
Agreement and shall end on the dates set forth below as to that percentage of
the total shares of Common Stock subject to this Agreement set forth opposite
each such date:

          Date   Percentage Vested  
1st Anniversary of Grant Date
    25 %
2nd Anniversary of Grant Date
    25 %
3rd Anniversary of Grant Date
    25 %
4th Anniversary of Grant Date
    25 %

Immediately upon vesting, RSUs shall be converted to Common Stock on a one-unit
for one-share basis and such Common Stock shall be delivered to Grantee as soon
as reasonably practicable, subject to the applicable tax withholding.
3. Termination of Service. If Grantee ceases to provide continuous service in a
role that is eligible to receive RSUs under Article 4 of the Program (as
determined in the sole and absolute discretion of the Program Administrators),
to the Company and/or a subsidiary (used herein as defined in the Program) prior
to completion of the Vesting Period, Grantee agrees that the RSUs awarded will
be immediately and unconditionally forfeited without any action required by
Grantee or the Company, to the extent that the Vesting Period had not ended in
accordance with Section 2 as of the date of such cessation of employment.
4. No Ownership Rights Prior to Issuance of Common Stock. Grantee shall not have
any rights as a shareholder of the Company with respect to the shares of Common
Stock underlying the RSUs, including but not limited to the right to vote or
receive dividends with respect to such shares of Common Stock, until and after
the RSUs have vested.
5. Withholding Taxes. Upon vesting pursuant to the Vesting Period, Grantee shall
be entitled to receive the shares of Common Stock, less an amount of shares of
Common Stock with a Fair Market Value, used herein as defined in the Program, on
the date of vesting equal to the minimum required withholding obligation taking
into account all applicable federal, state, local and foreign taxes, resulting
in Grantee being entitled to receive the net number of shares of Common Stock
after withholding of shares for taxes. Notwithstanding the foregoing, prior to
the delivery of any shares of Common Stock and at the sole and absolute
discretion of the Program Administrators, Grantee may make adequate arrangements
with the Company to pay the applicable withholding taxes with cash or other
payroll withholding.

 

4



--------------------------------------------------------------------------------



 



6. Delivery of Shares of Common Stock. As soon as reasonably practicable
following the date of vesting pursuant to the Vesting Period, but in no event
later than the 15th day of the third month following the later of the Company’s
or the Grantee’s tax year end of the year in which vesting occurs, the Company
shall cause to be delivered to Grantee a stock certificate representing the
number of shares of Common Stock (net of tax withholding as provided in
Section 5) deliverable to Grantee in accordance with the provisions of this
Agreement.
7. Nontransferability of RSUs. Prior to their conversion into Common Stock, the
RSUs may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated otherwise than by will or by the laws of descent and
distribution, prior to such time as the shares of Common Stock have actually
been issued and delivered to Grantee.
8. Acknowledgements. Grantee acknowledges receipt of, and understands and agrees
to the terms of, the RSUs award and the Program. In addition to the above terms,
Grantee understands and agrees to the following:
(a) Grantee hereby acknowledges receipt of a copy of the Program and agrees to
be bound by all of the terms and provisions thereof, including the terms and
provisions adopted after the date of this Agreement, but prior to the completion
of the Vesting Period. If and to the extent that any provision contained in this
Agreement is inconsistent with the Program, the Program shall govern.
(b) Grantee acknowledges that as of the date of this Agreement, the Agreement
and the Program set forth the entire understanding between Grantee and the
Company regarding the acquisition of shares of Common Stock underlying the RSUs
in the Company and supersedes all prior oral and written agreements pertaining
to the RSUs.
(c) Grantee understands that his or her employer, the Company and its
subsidiaries hold certain personal information about Grantee, including but not
limited to his or her name, home address, telephone number, date of birth,
social security number, salary, nationality, job title and details of all RSUs
or other entitlement to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding (“Personal Data”). Certain Personal Data may
also constitute sensitive personal data within the meaning of applicable law.
Such data include, but are not limited to, the information provided above and
any changes thereto and other appropriate personal and financial data about
Grantee. Grantee hereby gives explicit consent to the Company and any of its
subsidiaries to process any such Personal Data and/or sensitive personal data.
Grantee also hereby gives explicit consent to the Company to transfer any such
Personal Data outside the country in which Grantee is employed, including, but
not limited to the United States. The legal persons for whom such Personal Data
are intended include, but are not limited to, the Company and its agents.
Grantee has been informed that he or she has the right to access and make
corrections to his or her personal data by applying to the Chief People Officer
of the Company, or such person’s designees.
(d) Grantee understands that the Company has reserved the right to amend or
terminate the Program at any time, and that the award of RSUs under the Program
at one time does not in any way obligate the Company or its subsidiaries to
grant additional RSUs in any future year or in any given amount. Grantee
acknowledges and understands that Grantee’s participation in the Program is
voluntary and that the RSUs and any future RSUs under the Program are wholly
discretionary in nature, the value of which do not form part of any normal or
expected compensation for any purposes related to termination of employment,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, or similar payments, other
than to the extent required by local law.

 

5



--------------------------------------------------------------------------------



 



(e) Grantee acknowledges and understands that the future value of the shares of
Common Stock acquired by Grantee under the Program is unknown and cannot be
predicted with certainty and that no claim or entitlement to compensation or
damages arises from the forfeiture of the RSUs or termination of the Program or
the diminution in value of any shares of Common Stock acquired under the
Program.
9. No Right to Continued Employment. Neither the RSUs nor any terms contained in
this Agreement shall confer upon Grantee any expressed or implied right to be
retained in the service of Company or any subsidiary for any period at all, nor
restrict in any way the right of Company or any such subsidiary, which right is
hereby expressly reserved, to terminate his or her employment at any time with
or without cause.
10. Compliance with Laws and Regulations. The award of the RSUs to Grantee and
the obligation of the Company to deliver shares of Common Stock hereunder shall
be subject to (a) all applicable federal, state, local and foreign laws, rules
and regulations, and (b) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Company shall, in its sole discretion, determine to be necessary or applicable.
Moreover, shares of Common Stock shall not be delivered hereunder if such
delivery would be contrary to applicable law or the rules of any applicable
stock exchange.
11. Definitions. All capitalized terms that are used in this Agreement that are
not defined herein have the meanings defined in the Program. In the event of a
conflict between the terms of the Program and the terms of this Agreement, the
terms of the Program shall prevail.
12. Notices. Any notice or other communication required or permitted hereunder
shall, if to the Company, be in accordance with the Program, and, if to Grantee,
be in writing and delivered in person or by registered or certified mail or
overnight courier, postage prepaid, addressed to Grantee at his or her last
known address as set forth in the Company’s records.
13. Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.
14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, and any dispute arising out
of or in connection with the same shall be submitted to binding arbitration in
Santa Barbara, California before a single arbitrator in accordance with the
rules of arbitration of the American Arbitration Association.
15. Transferability of Agreement. This Agreement may not be transferred,
assigned, pledged or hypothecated by either party hereto, other than by
operation of law. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, including, in the case of Grantee, his or her estate, heirs, executors,
legatees, administrators, designated beneficiary and personal representatives.
16. Counterparts. This Agreement has been executed in two counterparts, each of
which shall constitute one and the same instrument.

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has executed this RSU Agreement,
in the case of the Company by its duly authorized officer, as of the date of
acceptance.

                      GRANTEE       QAD INC.    
 
                   
 
      By:                              
(Signature)
                   
 
                   
 
(Name)
             
 
   
 
                   
 
(Date)
                   

 

7